

117 S942 IS: No Junk Plans Act
U.S. Senate
2021-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 942IN THE SENATE OF THE UNITED STATESMarch 24, 2021Ms. Baldwin (for herself, Ms. Stabenow, Mr. Casey, Mr. Merkley, Mr. Brown, Mr. Warner, Mr. Murphy, Mr. Blumenthal, Mr. Menendez, Ms. Rosen, Mr. Kaine, Mrs. Murray, Mrs. Shaheen, Ms. Smith, Mr. Van Hollen, Mr. King, Mr. Bennet, Ms. Klobuchar, Mr. Reed, Ms. Duckworth, Mr. Carper, Mr. Wyden, Mr. Durbin, Mr. Leahy, Mr. Booker, Ms. Cortez Masto, Ms. Warren, Mrs. Feinstein, Mr. Tester, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide that the rule entitled Short-Term, Limited Duration Insurance shall have no force or effect.1.Short titleThis Act may be cited as the No Junk Plans Act.2.Short-term limited duration insurance rule prohibitionThe Secretary of Health and Human Services, the Secretary of the Treasury, and the Secretary of Labor may not take any action to implement, enforce, or otherwise give effect to the rule entitled Short-Term, Limited Duration Insurance (83 Fed. Reg. 38212 (August 3, 2018)), and the Secretaries may not promulgate any substantially similar rule.